                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Jeffrey M. Gray

      v.                                     Case No. 20-cv-152-PB

NH Department of Corrections et al


                                 ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated June 8, 2021, dismiss Mr. Gray’s equal

protection, ADA, Rehabilitation Act, and RLUIPA claims against

all defendants, dismiss his First Amendment claim to the extent

it is asserted against the DOC, and drop the DOC from this

action.    “‘[O]nly those issues fairly raised by the objections

to the magistrate's report are subject to review in the district

court and those not preserved by such objection are precluded on

appeal.’”   School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).


                                       /s/Paul Barbadoro
                                      ____________________________
                                      Paul Barbadoro
                                      United States District Judge

Date: June 23, 2021

cc: Jeffrey M. Gray, pro se
